 



Exhibit 10.1
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
     This Common Stock and Warrant Purchase Agreement (this “Agreement”) is made
as of September 20, 2005 (the “Execution Date”), by and among O2Diesel
Corporation, a Delaware corporation (the “Company”), and [Axwell Business S.A]
(the “Purchaser”).
     In consideration of the mutual promises and covenants herein, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, the parties hereto agree as follows:
1. AUTHORIZATION AND SALE OF COMMON STOCK AND WARRANTS
     1.1 Authorization of Common Stock and Warrants.The Company has authorized
the sale and issuance to the Purchaser of [3,228,070] shares (the “Shares”) of
its Common Stock, par value $ 0.0001 per share (the “Common Stock”), and
warrants to purchase [1,614,035] shares of Common Stock (the “Warrants”), such
Warrants having the terms set forth in the form attached hereto as Exhibit A.
The Shares and Warrants to be purchased hereunder are referred to collectively
as the “Units”, and a single “Unit” shall consist of one Share and a Warrant to
purchase one half Share.
1.2 Sale and Issuance of Units.
     Subject to the terms and conditions hereof, the Company will issue and sell
to the Purchaser and the Purchaser will buy from the Company [3,228,070] Units
at a per Unit purchase price of [US$0.7125] (the “Per Unit Price”), and at the
aggregate purchase price of [US$2,300,000] (the “Purchase Price”).
1.3 Sale and Issuance of Additional Units.
     The Company has authorized the sale and issuance to the Purchaser of a
further 982,456 Units (the “Additional Units”) at the Per Unit Price and at the
aggregate purchase price of US$700,000 (the “Additional Purchase Price”). The
purchase of the Additional Units is at the sole discretion of the Purchaser but
is only available to the Purchaser for 180 days following the Execution Date
after which time the Purchaser’s right to acquire the Additional Units lapses
(“Additional Units Expiration Date”).
2. CLOSING DATE; DELIVERY
     2.1 Closing Date. It is anticipated that the purchase and sale of the Units
hereunder shall be consummated at a closing (the “Closing”) held at the offices
of Arnold & Porter LLP, 1600 Tysons Boulevard, Suite 900, McLean, VA 22122 on
September 20, 2005, at 10:00 a.m., local time, or at such other date, time and
place upon which the Company and the Purchaser shall agree (the date and time of
the Closing is hereinafter referred to as the “Closing Date”). It is anticipated
that the purchase and sale of the Additional Units hereunder shall be
consummated at a closing (the “Additional Closing”) held at the offices of
Arnold & Porter LLP, 1600 Tysons Boulevard, Suite 900, McLean, VA 22122, at
10:00 a.m., local time, no later than 14 days following the receipt of the
Additional Purchase Price, or at such other date, time and place upon which the
Company and the Purchaser shall agree, but no later than the Additional Units
Expiration Date (the date and time of the Additional Closing is hereinafter
referred to as the “Additional Closing Date”).

 



--------------------------------------------------------------------------------



 



     2.2 Delivery and Payment.
     At the Closing and the Additional Closing, the Company will deliver to the
Purchaser a certificate or certificates, registered in the Purchaser’s name,
representing the Shares and Warrants to be purchased by the Purchaser at the
Closing and the Additional Closing, against payment of the Purchase Price
therefor, by wire transfer per the Company’s instructions.
     2.3 Escrow of Funds Pending Closing.
     Concurrent with the execution of this Agreement, the Purchaser will tender
to legal counsel for the Company funds equal to the Purchase Price for the
Units. Such funds will be held by such counsel in escrow pending notice by the
Company and Purchaser of the Closing. If the Closing has not occurred by the
termination date specified in Section 8.1, the parties will instruct counsel to
return the funds to the Purchaser. Such funds shall be delivered to Arnold &
Porter LLP, 1600 Tysons Boulevard, McLean, Virginia 22102, Attn.: Kevin J.
Lavin, Esq. by wire transfer to the following account:

         
 
  Account Name:   Arnold & Porter LLP Client Trust Account
 
  Account No.   3700 3879
 
  ABA No.   254 07 0116
 
  Bank Name:   Citibank FSB
 
      1101 Pennsylvania Avenue, NW
 
      Washington, DC 20004
 
  Note:   O2Diesel Corporation / Equity Subscription

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Purchaser that, as of the
Closing Date:
     3.1 Organization and Standing; Certificate of Incorporation and Bylaws. The
Company is a corporation duly organized and existing under, and by virtue of,
the laws of the State of Delaware and is in good standing under such laws. The
Company has all requisite legal and corporate power and authority to execute and
deliver this Agreement, to sell and to issue the Units hereunder, and to issue
the shares of Common Stock issuable upon exercise of the Warrants.
     3.2 Disclosure Documents. The Disclosure Documents (as hereinafter defined)
are true, correct and complete in all material respects, and do not contain an
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Since the
respective dates as of which information was given in the Disclosure Documents,
except as otherwise stated therein, there has been no material adverse change in
the financial condition, or in the results of operations or affairs of the
Company.

2



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser hereby represents and warrants to the Company as follows:
     4.1 Preexisting Relationship with Company; Business and Financial
Experience. By reason of its business or financial experience or the business or
financial experience of its professional advisors who are unaffiliated with the
Company and who are not compensated by the Company, the Purchaser has the
capacity to protect its own interests in connection with the purchase of the
Units. Purchaser is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended (“Securities Act”).
     4.2 Investment Intent; Blue Sky.
     It is acquiring the Units for investment for its own account, not as a
nominee or agent, and not with a view to, or for resale in connection with, any
distribution thereof. It understands that the issuance of the Units and the
Shares of Common Stock issuable upon exercise of the Warrants have not been, and
will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the Purchaser’s investment intent and the accuracy of the Purchaser’s
representations as expressed herein. The Purchaser’s address set forth herein
represents the Purchaser’s true and correct state of domicile, upon which the
Company may rely for the purpose of complying with applicable “Blue Sky” laws.
     4.3 Rule 144.
     It acknowledges that the Units and the shares of Common Stock issuable upon
exercise of the Warrants must be held indefinitely unless subsequently
registered under the Securities Act or unless an exemption from such
registration is available. It is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in a transaction directly with a “market maker,” and the number of shares being
sold during any three-month period not exceeding specified limitations.
     4.4 Restrictions on Transfer; Restrictive Legends.
     It understands that the transfer of the Units and the shares of Common
Stock issuable upon exercise of the Warrants is restricted by applicable state
and Federal securities laws and by the provisions of this Agreement, and that
the certificates representing the Shares, the Warrants and the shares of Common
Stock issuable upon exercise of the Warrants will be imprinted with legends in
the following form restricting transfer except in compliance therewith:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED BY THE HOLDER FOR ITS OWN ACCOUNT, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT

3



--------------------------------------------------------------------------------



 



BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
COMPLIANCE WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY
TO O2DIESEL CORPORATION (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE
IS NOT REQUIRED.
     4.5 Access to Data; Disclosure Documents.
     Purchaser acknowledges that it has received all such information as
Purchaser deems necessary and appropriate to enable it to evaluate the financial
risk inherent in making an investment in the Units, including but not limited to
the Company’s reports filed under the Securities Exchange Act of 1934, as
amended, with the SEC (“Disclosure Documents”). Purchaser further acknowledges
that Purchaser has (a) received satisfactory and complete information concerning
the business and financial condition of the Company in response to all inquiries
in respect thereof, and (b) been given the opportunity to meet with management
of the Company. Purchaser has relied solely upon the Disclosure Documents,
advice of its representatives, if any, and independent investigations made by
the Purchaser and/or its representatives, if any, in making the decision to
purchase the Units and acknowledges that no representations or agreements other
than those set forth in this Agreement have been made to the Purchaser in
respect thereto.
     4.6 Authorization.
     All action on the part of the Purchaser’s partners, members, board of
directors, and stockholders, as applicable, necessary for the authorization,
execution, delivery and performance of this Agreement by the Purchaser, the
purchase of and payment for the Units and the performance of all of the
Purchaser’s obligations under this Agreement have been taken or will be taken
prior to the Closing.
5. COVENANTS.
     5.1 Registration.
     The Company agrees it shall within thirty (30) days following the Closing
and the Additional Closing, prepare and file, at its own expense, a registration
statement or registration statements for all the Shares (the “Registration
Statements”) under the Securities Act with the SEC. The Company will use its
reasonable best efforts to cause such Registration Statements to become
effective within ninety (90) days, or one hundred twenty (120) days if such
Registration Statement is subject to review by the staff of the SEC (the
“Deadline”), in each case from the initial filing thereof. The Company will pay
to the Purchaser, in cash or shares of Common Stock at the Company’s discretion,
1% of the Purchaser Price as liquidated damages for every month after the
Deadline that it takes for the Registration Statements to be declared effective.

4



--------------------------------------------------------------------------------



 



Any damages paid by the Company in shares of Common Stock will be calculated at
the Per Unit Price.
     5.2 Continuing Board Representation.
     For so long as the Purchaser holds at least seventy five percent (75%) of
the Shares purchased hereunder, the Company undertakes to nominate to the first
available seat on the Board of Directors of the Company, a candidate put forward
by the Purchaser; provided, however, that such candidate must meets all the
necessary criteria required by the American Stock Exchange (the “AMEX”) and the
SEC to qualify as “independent director” and must otherwise be reasonably
acceptable to the Nominating Committee of the Board of Directors of the Company.
     5.3 Intellectual Property. No patent or intellectual property of the
Company is subject to any litigation, proceeding or judgment restricting in any
manner the use, transfer, or licensing thereof by the Company, or that may
affect the validity, use, or enforceability of the patent or intellectual
property. Following the Closing, the Company will provide to the Purchaser all
necessary documentation to verify the Company’s ownership in the patents and
intellectual property.
6. CONDITIONS TO CLOSING OF THE PURCHASER
     The Purchaser’s obligation to purchase the Units is, unless waived in
writing by the Purchaser, subject to the fulfillment as of the date of Closing
of the following conditions:
     6.1 Representations and Warranties Correct.
     The representations and warranties made by the Company in Section 3 hereof
shall be true and correct in all material respects as of the date of the
Closing.
     6.2 Covenants.
     All covenants, agreements and conditions contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with.
     6.3 Listing.
     The Shares to be issued to the Purchaser under this Agreement shall have
been authorized for listing on the AMEX, subject to official notice of issuance.
     6.4 Compliance and Incumbency Certificates.
     The Company shall have delivered to the Purchaser a certificate of the
Company, executed by the Chief Executive Officer of the Company, dated as of the
date of the Closing and certifying to the fulfillment of the conditions
specified in Sections 6.1 and 6.2 of this Agreement.

5



--------------------------------------------------------------------------------



 



7. CONDITIONS TO CLOSING OF THE COMPANY
     The Company’s obligation to sell and issue the Units is, unless waived in
writing by the Company, subject to the fulfillment as of the date of Closing of
the following conditions:
     7.1 Representations and Warranties Correct.
     The representations made in Section 4 hereof by the Purchasers shall be
true and correct in all material respects as of the date of Closing.
     7.2 Covenants.
     All covenants, agreements, and conditions contained in this Agreement to be
performed or complied with by the Purchaser on or prior to the date of Closing
shall have been performed or complied with in all material respects.
     7.3 Listing.
     The Shares to be issued to the Purchaser under this Agreement shall have
been authorized for listing on the American Stock Exchange, subject to official
notice of issuance.
8. MISCELLANEOUS
     8.1 Termination.
     This Agreement may be terminated (a) by mutual agreement of the Company and
the Purchaser at any time or (b) by either the Company or the Purchaser if the
Closing shall not have occurred by the thirtieth (30th) day following the date
of this Agreement. If this Agreement is terminated in accordance with this
Section 8.1 and the transactions contemplated hereby are not consummated,
(i) this Agreement shall become null and void and of no further force and effect
except that the terms and provisions of this Section 8 shall survive the
termination of this Agreement and (ii) any termination of this Agreement shall
not relieve any party hereto from any liability for any willful breach of its
obligations hereunder.
     8.2 Governing Law.
     This Agreement shall be governed in all respects by the internal laws of
the State of Delaware without regard to conflict of laws provisions.
     8.3 Survival.
     The warranties, representations, and covenants of the Company and the
Purchasers contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and Closing.
     8.4 Successors and Assigns.
     Except as otherwise provided herein, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

6



--------------------------------------------------------------------------------



 



Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
     8.5 Entire Agreement; Amendment.
     This Agreement, including the exhibits hereto, constitutes the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Purchaser.
     8.6 Notices, etc.
     All notices and other communications required or permitted hereunder shall
be in writing and shall be mailed by registered or certified mail, postage
prepaid, or otherwise delivered by facsimile transmission, by hand or by
messenger, addressed:

  (a)   if to the Purchaser, to:

Axwell Business S.A.
c/o Crochet & Crochet
Squaidelile, Geneva, Switzerland
Attn: Mrs. Catherine Crochet
Fax: 00111223180001

  (b)   if to the Company, to:

O2Diesel Corporation
100 Commerce Drive
Suite 300
Newark, Delaware 19713
Attn: Alan Rae
Fax: 302-266-7076
or at such other address as the Company shall have furnished to the Purchasers,
with a copy to:
Arnold & Porter, LLP
1600 Tysons Blvd.
Suite 900
McLean, Virginia 22102
Attn: Kevin J. Lavin
Fax: 703-720-7399

7



--------------------------------------------------------------------------------



 



Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when received if delivered
personally, if sent by facsimile, the first business day after the date of
confirmation that the facsimile has been successfully transmitted to the
facsimile number for the party notified, or, if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid.
     8.7 Delays or Omissions.
     Except as expressly provided herein, no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach or default of
another party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
     8.8 Expenses.
     The Company and the Purchasers shall bear their own expenses incurred on
their own behalf with respect to this Agreement and the transactions
contemplated hereby.
     8.9 Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall be an original, and all of which together shall constitute one instrument.
     8.10 Severability.
     In the event that any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision, which
shall be replaced with an enforceable provision closest in intent and economic
effect as the severed provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party.
     8.11 Titles and Subtitles.
     The titles and subtitles used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
     8.12 Designation of Forum and Consent to Jurisdiction.
     The parties hereto (i) designate the courts of the State of Delaware as the
forum where all matters pertaining to this Agreement may be adjudicated, and
(ii) by the foregoing designation,

8



--------------------------------------------------------------------------------



 



consent to the exclusive jurisdiction and venue of such courts for the purpose
of adjudicating all matters pertaining to this Agreement.
     8.13 Waiver of Jury Trial.
     Each of the parties hereto waives any right it may have to have a jury
participate in resolving any dispute arising out of or related to this
Agreement. Instead, any such disputes resolved in court shall be resolved in a
bench trial without a jury.
[Remainder of Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     The foregoing agreement is hereby executed effective as of the date first
set forth above.

              O2DIESEL CORPORATION
 
       
 
  By:   /s/  Alan R. Rae
 
       
 
  Name:   Alan R. Rae
 
  Title:   Chief Executive Officer
 
            [PURCHASER] AXWELL BUSINESS S.A.
 
       
 
  By:   /s/  Catherine Crochet
 
       
 
  Name:   Catherine Crochet
 
  Title:   Director

[Signature Page to Common Stock and Warrant Purchase Agreement]

10



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT

 